—Judgment, Supreme Court, New York County (Charles Solomon, J., at Parker hearing; Joan Sudolnik, J., at jury trial and sentence), rendered January 4, 1999, convicting defendant of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant was properly tried in absentia. After receiving thorough warnings pursuant to People v Parker (57 NY2d 136), defendant failed to appear for trial. At a hearing conducted the next day, the People established that they had made reasonable efforts to locate defendant, who had not contacted his attorney or the court. Accordingly, the court properly determined that there was no reasonable expectation that defendant would be located quickly or that he would appear in court in the near future {see, People v Acevedo, 271 AD2d 339, lv denied 95 NY2d 903). Moreover, the court adjourned the case for several more days in hope of locating defendant, but to no avail. Concur— Mazzarelli, J. P., Andrias, Ellerin, Buckley and Marlow, JJ.